DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/24/21 have been fully considered but they are not persuasive.  Applicant argues that the Davis reference does not mention any “lighting assembly overhanging the lumen, or any prism or reflector in the output path of an LED” (page 2 of Remarks).  The claims do not include language “lightning assembly overhanding the lumen or any prism or reflector in the output path of an LED”.  Claim 1 language is directed to a cannula and a lighting assembly which includes a light source and focusing lens.  Applicant argues that the Davis reference does not mention of “overhanging, or any lens associated with the LED’s…in Davis, mere LED’s embedded in the cannula wall”.  As mentioned previously, claim 1 does not include any language directed to “overhanging of the lighting assembly overhanging the lumen”.  
With respect to the Davis reference, it teaches of lighting assembly to include light sources 9 (LED’s or other light source) disposed at the distal or even proximal end of the cannula tube and light being transmitted through the open lumen of the cannula or if the cannula is made of transparent material, it may be transmitted down the walls of the cannula tube [0026].  Davis reference therefore teaches of the light emanating directly from proximally located lights or passing through the cannula tube from the distally located lights [0026].  Applicant argues that in Davis, “mere LED’s disposed within the wall of the cannula and makes no mention of overhanging or any lens associated with the LED’s”.  As taught by Davis, the lights may emanate directly from the proximal end [0026] and therefore the reference is not restricted to LED’s disposed with the wall of the cannula.  Again, the claim language does not include any language directed to the “overhanging” orientation as referenced to in the 
Applicant argues the motivation to combine with the Chen reference.  Being a 103 rejection, the Chen reference does not need to teach all elements of the claim.  It is used to address the output beam angle with the respect to the light assembly relative to the light source beam angle.  Chen et al. teach of a surgical light source module with LEDs, lenses, reflectors, and other optical elements where the lenses comprise convex lenses 131 [0055-0058].  Chen et al. teach of the use of plurality of LEDs with different beam angles [0067].  Chen et al. therefore teach of the use of lens sets which can receive the light rays emitted from the light-emitting unit 230 and change refraction angles of the incident light rays so that light rays are more condensed and concentrated [0071] and therefore would have smaller output beam angles compared to the first beam angle from the light sources.  The Chen reference also teaches of setting the LEDs to varying beam angles to match inclination angle of the base to generate light fields of the LEDs to be more concentrated to enhance overall light source intensity of the light-emitting unit [0074].  Applicant argues the claimed invention is directed to “solving the problem of excessive glare…reduce excess of lighting that leads to glare” (page 3 of Remarks).  The claim language do not 
Applicant argues the motivation to combine with the Tesar reference.  Being a 103 rejection, the Tesar reference does not need to teach all elements of the claim.  It is used to address the claimed dimensions of the optical system which has the claimed output angle dimensions.  Tesar teaches of a medical apparatus for providing visualization of a surgical site that includes optical system with lenses providing output beam of about 3 degrees or between 2 degrees and about 5 degrees or between 1 degree and about 10 degrees and therefore less than 20 degrees or less than 5 degrees [0134].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Tesar to provide an improved visualization system for use in minimally invasive surgery by maintaining appropriate convergence of beams at a targeted location [0134, Tesar].  
It is suggested that being a system claim, claim 1 should explicitly include structural language with respect to the specific orientation of light sources with respect to the lumen or the reference to the “LED’s overhanging the cannula lumen”.  Reviewing the specification, it appears paragraph [0015] includes language “light source and camera prism overhanging the lumen 9 of the cannula tube 6 to a limited extent allowing for illumination and visualization of the workspace at the distal end of the cannula tube while also allowing for passage of tools into the workspace, through the cannula tube”.  It is suggested claim 1 be modified in view of the above language from the specification to clarify the structure requirement of the cannula system with respect to the overhanging of the light source and camera with respect to the lumen of the cannula.  In view of the Remarks, it is also suggested that the .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (20180161024) in view of Chen et al. (20090234195).  Davis et al. teach of a cannula system for accessing blood mass in the brain with the system comprising a cannula with a camera mounted on the proximal end of the cannula with a view into the lumen and the surgical field below the lumen [0007].  Davis et al. teach of a cannula 4 with the distal end of the cannula proximate the blood mass with a camera 5 mounted on the proximal rim of the cannula with portion of the camera overhanging the rim of the cannula and disposed over the lumen of the cannula [0025].  Davis et al. teach of a cannula tube 6 with distal end adapted for insertion into the body of the patient and proximal end that remains outside the body [0026, fig. 2].  Davis et al. further teach of lighting assembly to provide good visualization and obtain images of the target area with light sources 9 (LEDs or other light source) disposed at the proximal end of the cannula tube and light may be transmitted through the open lumen of the cannula [0026].  Davis et al. further teach of lighting assembly comprising a prism or reflector 12 overhanging the lumen of the cannula [0027].  Davis et al. teach of camera 5 to comprise of prism or reflector 12, a lens .  
Davis et al. teach of the camera 5 being mounted on the proximal rim of the cannula [0025] or distal surface of the camera assembly is mounted on the proximal end 6p of the cannula tube or disposed proximal to the proximal end of the cannula tube (fig. 2, [0026]).   Davis et al. also teach of the light assembly including the prism or reflector 12 overhanging the lumen 8 of the cannula and disposed proximal to the proximal end of the cannula tube on a mounting structure fixed above the proximal end of the cannula tube (fig. 2, 3, [0026, 0038, 0039]).  Davis et al. also teach of the camera 5 and one or more light sources and mounting structure secured to the proximal end of the cannula (fig. 12, [0038]).  
Davis et al. therefore teach of the lighting assembly to comprise a prism 12 arranged such that the optical axis of the lens intersects the prism with the prism reflecting light from the lens into the lumen of the tube and where the optical axis of the lens is perpendicular to the long axis of the cannula 
Davis et al. teach of the central longitudinal axis and the imaging sensor axis intersecting at a certain angle range [0030] but do not explicitly teach of the light source angle.  Davis et al. also do not explicitly teach of convex lens.  In a similar field of endeavor Chen et al. teach of a surgical light source module with LEDs, lenses, reflectors, and other optical elements where the lenses comprise convex lenses 131 [0055-0058].  Chen et al. teach of the use of plurality of LEDs with different beam angles [0067].  Chen et al. therefore teach of the use of lens sets which can receive the light rays emitted from the light-emitting unit 230 and change refraction angles of the incident light rays so that light rays are more condensed and concentrated [0071] and therefore would have smaller output beam angles compared to the first beam angle from the light sources.  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Chen et al. to modify Davis et al. to increase light source intensity [0067, Chen] and more effectively condense light from the LEDs to provide light-converging effect such that light rays become more concentrated and thus enhancing light-emitting intensity of the surgical light source module [0058, Chen].  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. in view of Chen et al. and further in view of Fujiwara et al. (20160195473).  The previous references do not teach of a GRIN lens.  In a similar field of endeavor Fujiwara et al. teach of an optical sensor including an irradiation system that includes GRIN lens [0149].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Fujiwara et al. to modify Davis et al. to provide a low-cost lens that utilizes the refractive distribution of an optical fiber with small spherical aberration and small f number [0149, Fujiwara].
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. in view of Chen et al. and further in view of Tesar (20160220324).  The previous references teaches of the .  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793